Leach, P. J.,
Plaintiff being a surety company asks to file its own bond for costs instead of giving further security by a surety company. Pennsylvania Rule of Equity Practice 81 provides:
“Plaintiff, and defendant also, if the latter claims affirmative relief, may be required to enter security for costs, in the same way and manner, and under like conditions, as a plaintiff in an action at law in the same court.” Common Pleas Rule of Lackawanna County, no. 193, provides as follows:
*420“In cases where the plaintiff resides out of the state , . . the defendant, upon affidavit that he has a just defense against the whole demand, shall have a rule that the plaintiff give security for costs, at or before some period named in the rule.”
While plaintiff in this case is a surety company, that should give no special rights to go its own security any more than many other corporations who may have assets that are as large or larger than plaintiff’s.
Now, December 19,1938, the rule for costs is made absolute and plaintiff is permitted 15 days to file security in the amount of $200.